In a paternity proceeding pursuant to Family Court Act article 5, and a related child custody and visitation proceeding pursuant to Family Court Act article 6, the petitioner appeals from two orders of the Family Court, Kings County (Valme-Lundy, Ct. Atty. Ref.), both dated December 20, 2011, which dismissed the petitions, without prejudice to refiling, for failure to prosecute.
Ordered that orders are affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court did not improvidently exercise its discretion in dismissing the petitions without prejudice to refiling (see generally Matter of Chartock v Wood, 267 AD2d 236 [1999]; Matter of McEwen v Donnie R.O., 192 AD2d 708 [1993]). Mastro, J.P., Lott, Roman and Cohen, JJ., concur.
Motion by Jane Doe and Mary Doe, the adoptive parents of the subject child, on appeals from two orders of the Family Court, Kings County, both dated December 20, 2011, to dismiss the appeals on the ground that the appeals have been rendered academic. By decision and order on motion of this Court dated August 15, 2012, the motion was held in abeyance and referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
*897Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the submission of the appeals, it is
Ordered that the motion is denied. Mastro, J.E, Lott, Roman and Cohen, JJ., concur.